Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are pending and examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being by Raffaele et al.(“Cardioprotective Effects of the Novel Compound Vastiras in a Preclinical Model of End-Organ Damage”. Hypertension. 2020;75:1195–1204.  Originally published 23 Mar 2020 https://doi.org/10.1161/HYPERTENSIONAHA.120.14704).
Raffaele teach in conclusion that Vastiras may be use in treatment for HFpEF “comprising” Vastiris, including in combination with Entresto:
A potential beneficial effect of Vastiras is the increased urinary excretion of potassium observed in our treated rats. This suggests that Vastiras, in combination with potassium sparing drugs or medications (eg, Entresto) that are associated with high risk of hyperkalemia, might represent a useful new therapeutic strategy. The pharmacokinetics of this hormone, particularly its outstanding stability, make it suitable for chronic administration. Vastiras can be administered for weeks at body temperature and still maintain its physical, chemical, and therapeutic properties, including its half-life of ≈1.5 hour (significantly longer than other natriuretic peptides currently in clinical use). Moreover, the lack of blood pressure–lowering effects confers an additional safety profile to this compound so that it could be used along with other conventional medications in subjects with low blood pressure, as well as in patients with hypertension, heart failure with preserved ejection fraction, HF with reduced ejection fraction, and cardiorenal syndrome already taking medications that can reduce blood pressure. In general, this new compound is potentially useful for subjects at risk of developing structural and functional cardiac abnormalities, independent of their blood pressure.

In conclusion, in a hypertensive model of end-organ damage, we found increased renal function, reduced renal fibrosis, and improved cardiac function and structure following chronic administration of pro-ANP31–67. Vastiras appears to have a promising safety and therapeutic profile for the treatment of end-organ damage in hypertension and potentially other cardiorenal diseases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novartis “PARAGON-HF trial suggests Entresto® benefit in HFpEF patients but narrowly misses primary endpoint.”  Small Molecules. 02 September 2019.  https://pipelinereview.com/index.php/2019090272119/Small-Molecules/Novartis-PARAGON-HF-trial-suggests-Entresto-benefit-in-HFpEF-patients-but-narrowly-misses-primary-endpoint.html) in view of Bonnet et al. (U.S. Patent Publication No. 20190328887); or vice-versa.
The Claimed Invention:  The claims are drawn to the open comprising phrase of treating HFpEF with proANP31-67 peptide (approved as Vastiras®) and later in combination (method claims 12 and 13 and product claim 14) with sacubitril/valsartan (approved as Entresto® since 2015).  [Note:  Relevant to Claim 13 - The latter is a combination of two antihypertensives.  See evidentiary reference Leksic (U.S. Patent Publication No. 20180155300), para 3: “[0003] Valsartan: sacubitril (codenamed LCZ696) is a combination drug consisting of two antihypertensive (blood pressure lowering drugs), valsartan and sacubitril.”].

Novartis teach that Entresto has been been approved since 2015 for the treatment of HFrEF (page 1):
“Sacubitril/valsartan (approved as Entresto® since 2015) is a first-choice and essential treatment in HFrEF[2;4-7], based on its superiority to the angiotensin-converting enzyme (ACE) inhibitor enalapril and its ability to significantly reduce CV death and HF hospitalizations[5;8;9]”.
Naturally, Entresto is the current first-choice for HFpEF, this Novartis reference teaches and/or suggests all the dependent claim limitations as to treating this or that symptom associated with HRfEF and all routinely optimizable parameters (e.g. routes, dosages, etc.), based on the known State of the Art thereto with those of ordinary skill in this art.
	Novartis does not teach in Entresto in combination with proANP31-67 peptide (approved as Vastiras®).
	Bonnet teach the treatment of the cardiovascular disease of heart failure (para 56), where treatment is by therapeutic peptides to treat said cardiovascular disease of heart failure (para 61-62), and where the peptide is MP-3167, SEQ ID NO: 18, proANP31-67 peptide (approved as Vastiras®) (immediately below in Table, line 14).  
	Since Bonnet teach Vastiras will “treat heart failure” such will exert at least some affect on a subject with heart failure categorized as HFpEF, even if not as effectively as the combination of the “first-choice for HFrEF”:  Entresto.
	
	As a matter of law, "it is prima facie obvious to combine two compositions each of which
is taught by the prior art to be useful for the same purpose (here Vastiras and Entresto for treating heart failure, both with a reasonable expectation of some effect on one with heart failure labeled as HFpEF), in order to form a third composition which is to be used for the very same purpose." In re Susi, 169 USPQ 423, 426 (CCPA 1971); In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). As a result, it would have necessarily been prima facie obvious to one of ordinary skill in the art to combine the compositions taught in Novartis with Bonnet or vice versa to arrive at the instantly claimed invention.

	NOTE:  Though not needed to sustain the 103 rejection rationale above under Susi/Kerkhoven, this rationale is further supported by the skilled artisan’s understanding of the counterbalancing pathophysiological forces of Vastiris and Entresto.  See Raffaele et al.( “Cardioprotective Effects of the Novel Compound Vastiras in a Preclinical Model of End-Organ Damage”. Hypertension. 2020;75:1195–1204.  Originally published 23 Mar 2020 https://doi.org/10.1161/HYPERTENSIONAHA.120.14704) which relates in conclusion that:
A potential beneficial effect of Vastiras is the increased urinary excretion of potassium observed in our treated rats. This suggests that Vastiras, in combination with potassium sparing drugs or medications (eg, Entresto) that are associated with high risk of hyperkalemia, might represent a useful new therapeutic strategy. The pharmacokinetics of this hormone, particularly its outstanding stability, make it suitable for chronic administration. Vastiras can be administered for weeks at body temperature and still maintain its physical, chemical, and therapeutic properties, including its half-life of ≈1.5 hour (significantly longer than other natriuretic peptides currently in clinical use). Moreover, the lack of blood pressure–lowering effects confers an additional safety profile to this compound so that it could be used along with other conventional medications in subjects with low blood pressure, as well as in patients with hypertension, heart failure with preserved ejection fraction, HF with reduced ejection fraction, and cardiorenal syndrome already taking medications that can reduce blood pressure. In general, this new compound is potentially useful for subjects at risk of developing structural and functional cardiac abnormalities, independent of their blood pressure.

In conclusion, in a hypertensive model of end-organ damage, we found increased renal function, reduced renal fibrosis, and improved cardiac function and structure following chronic administration of pro-ANP31–67. Vastiras appears to have a promising safety and therapeutic profile for the treatment of end-organ damage in hypertension and potentially other cardiorenal diseases.

Claim Interpretation
	The term “preventing” in claims 1 and 5 is not absolute prevention interpretation akin to a vaccine, but rather that it may “prevent” for some period of time the onset of symptoms of HFpEF or HFpEF itself.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654